Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 14, 15 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 In claim 14, the first and second recitations of “the outlet pipe” should be differentiated. In claim 22, the “upper component” structure should be clarified as how it relates to previously recited structure, such as the device inlet and outlet structures.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-6, 8-13, 16-18, 20-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faram.
	Faram, in figure 6, discloses a sediment separator having a floor, side wall and roof, with a vortex inducer in the roof, comprising an inlet (14), connected to a narrower  outlet (30), each having an axis, wherein the outlet axis appears to be approximately 90 degrees from both the tank radial axis and the inlet axis, substantially as claimed. Claim 1 differs in recitation of the inlet opening being between the tank axis and the side wall, while Faram appears to show the opening in the center. It is submitted that it would have been an obvious matter of construction design to position the inlet directly over the outlet device (20), rather than in the center, to enable the use of a straight connecting pipe (64), which would be coaxial with the inlet.
	With respect to claims 8 and 9, it is submitted that the opening of the inlet is circular, and that the square frame inherently provides a direction indicator. With respect to claims 10-13 and 29, it is submitted that the outlet device (20) funnels from top to bottom, forming an outlet downpipe, which may obviously be made in any desired size. With respect to claims 16-18, it is submitted that an inlet rim is clearly shown, and that it may obviously be made in any desired size. With respect to claims 20-21, while not shown, a grate is disclosed (paragraph 27), which inherently will have a rim. With respect to claim 22, it is submitted that the inlet (14) forms the upper component.
5.	Claim(s) 7, 14, 15 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faram as applied to claims 1 and 13 above, and further in view of Lilley.
	Claim 7 differs from claim 1 in recitation of the device outlet axis being approximately 70 degrees from the inlet axis. Claim 14, as best understood (see paragraph 2, above) appears to recite a second outlet pipe angled away from the inlet axis. Faram appears to show only a side opening in the outlet downpipe. It is known to downwardly angle an outlet pipe in a similar separator, as exemplified by Lilley in figure 3. It would therefore have been obvious for one skilled in the art to extent the opening of Faram with an additional downward pipe, to provide additional downward flow impetus for improved settling. With respect to claim 15, it is submitted that such a pipe would inherently be coaxial with the outlet of the device as a whole. With respect to claims 7 and 26-28, it is submitted that the specific size and angle of the pipe would have been obvious matters of optimization, depending on the site and the characteristics of the substances to be separated. With respect to claim 25, this is inherent in the angled structure of the outlet device shown by Faram.
6.	Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faram as applied to claims 16 and 22 above, and further in view of Su.
	Claim 19 differs from claim 16 in recitation of the rim extending downwardly at the outer periphery. It is submitted that this would have been an obvious construction detail, depending on the overall site structure, and is exemplified by Su, both as known prior art (figure 2, item 11) and as in the embodiment disclosed (figure 4, item 31).
	Claim 23 recites the connection between the upper component and the outlet pipe as having inner and outer collars. It is submitted that this is a known and therefore obvious way to connect pipes of different diameters, as shown by Su (inner collar 54, outer collar 52).
7.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 23 above, and further in view of PCT publication 2003/097967 (Goettl).
Claim 24 differs from claim 23 in recitation of fastener aperture flanges to connect the outlet pipe and the upper component. It is submitted that flanges and fasteners are well-known and therefore obvious ways to connect components together, and are exemplified by Goettl (86, 88, 90).
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Bell, Monteith, Esler, Stark, Park, Williams and Cobb.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778